NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CEPHALON, INC. AND CIM.A LABS, INC.,
Plaintiffs-Appellants, '
V.
WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defendan.ts~Appellees.
2011-1325
Appea1 from the United States District Court for the
District of De1aware in case no. 08-CV-0330, Judge Sue L.
R0binSon.
ON MOTION
ORDER
Wats0n Pharmaceutica1s, Inc., Wats0n Lab0ratories,
Inc., and Wats0n Pharma, Inc., move for a 30-day exten-
sion of time, until April 4, 2012, to file their opening brief
due to settlement negotiati0ns.
Up0n consideration thereof,

CEP
ccc
s21
HALON V. WATSON PHARMA
IT ls ORDERED THAT:
The motion is granted
FEB 2 2 2012
Date
Wi1liarn F. Lee, Esq. n
J ames K. Stronski, Esq.
2
FOR THE COURT
fsi J an H0rba]y
J an H0rba1y
C1erk
U.S. C0UR`|IF(lJlFF\l?PEALS FOR
THE FEDERAL ClBCUlT
FEB 22 2012
_ .\ANn0naAw
CLERK